Citation Nr: 1428760	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-24 318	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Appellant had an unverified period of active military service from June 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction rests with the VA Regional Office (RO) in Wichita, Kansas, from which the appeal was certified.


FINDING OF FACT

The most probative evidence of record does not establish that the Appellant had active military service for 90 days or more during a period of war, active military service during a period of war and was discharged or released from such service for a service-connected disability, active military service for a period of ninety consecutive days or more and such period began or ended during a period of war, or active military service for an aggregate of ninety days or more in two or more separate periods of service during one period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314, 3.321, 3.342, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2010 satisfied the duty to notify provisions with respect to the benefit sought and notified the Appellant of the criteria for consideration in establishment of an effective date in the event of award of the benefit sought.  Following the issuance of the August 2010 letter, the Appellant's claim was re-adjudicated in a statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).

With respect to the duty to assist, the record shows the RO sent two requests to the National Personnel Records Center (NPRC), identifying the Appellant's current name and his reported name used during active duty, and that on both occasions the NPRC reported that the Appellant's service records were fire-related.  The Board is aware that when service records are unavailable through no fault of the claimant, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The United States Court of Appeals for Veterans Claims has held, however, that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Appellant was advised of the legal criteria pertinent to the issue, and there is no factual dispute to which further development of the evidence would be pertinent.  The Appellant has submitted his contentions and has not identified any outstanding evidence that would support the claim.  

Additionally, the Board remanded the claim in April 2012 to schedule the Appellant for a Board hearing.  The evidence shows the Appellant cancelled both a hearing with a Decision Review Officer as well as a Board hearing, but he requested that a hearing be held at the VA Medical Center in Topeka, Kansas.  He was informed in a May 2012 letter that the VBA Adjudication Manual requires that VA hold hearings at the RO of jurisdiction or the RO nearest to a claimant's residence.  M21-1MR, I.4.l.h.  In a June 2012 written statement, the Appellant again reported that he would not be able to attend any hearing not held in Topeka, Kansas.  Here, the RO has made every possible effort to schedule a hearing, and VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the Board finds the RO has substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Veterans are entitled to VA nonservice-connected pension benefits if they are 65 years of age or older, or permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. §§ 1513, 1521(a); 38 C.F.R. §§ 3.3, 3.314(b)(3).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The term "period of war" is defined by statute and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  For VA purposes, the Vietnam War era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. 
§ 3.2(e), (f) (2013).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  

As noted above, despite repeated requests, the Appellant's service records are unavailable for review, and his active duty service has not been verified for VA purposes.  On the first page of the Appellant's July 2010 claim, the Appellant reported that he had served in the United States Air Force from 1960 to 1963.  The Appellant specified on the second page that he had entered active duty in Augusta, Georgia, in June 1960 but was unsure of the date of his separation from service at Forbes Air Force Base in Kansas.  The Appellant also reported that he did not know his grade, rank, rating, or organization.  In his April 2011 notice of disagreement, the Appellant asserted that he had served in the United States Air Force from approximately June 1960 to July 1963 and that he believed this service qualified him for VA pension benefits.

Here, the Board finds the law, and not the evidence, is dispositive.  Even if VA were to concede the Appellant's active duty service based on his unsubstantiated reports of service from June 1960 to July 1963, he does not meet the legal requirements for entitlement to pension benefits.  See 38 C.F.R. § 3.15.  The Appellant has not asserted that he served in the Republic of Vietnam and has not provided any additional evidence showing that he served during a period of war.  Rather, he simply asserts that his service from June 1960 to July 1963 qualifies him for nonservice-connected VA pension benefits.  Hence, even if the Board affords the Appellant the benefit of the doubt, despite the lack of credible evidence, the appeal for entitlement to VA pension benefits is denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to nonservice-connected VA pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


